Exhibit 10.46

 

Silicon Valley Bank

 

Amendment to Loan Agreement

 

Borrower:

BroadVision, Inc.

 

 

Dated:

November 9, 2004

 

THIS AMENDMENT TO LOAN AGREEMENT (this “Amendment”) is entered into between
SILICON VALLEY BANK (“Bank”) and the borrower named above (referred to herein as
the “Borrower”).

 

Reference is made to that certain Amended and Restated Loan and Security
Agreement dated as of March 31, 2002 between Bank and Borrower, as amended or
otherwise modified from time to time (referred to herein as the “Loan
Agreement”).  (Capitalized terms used but not defined in this Amendment, shall
have the meanings set forth in the Loan Agreement.)

 

Reference is also made to the proposed subordinated debt financing transaction
with those identified buyers under that proposed Securities Purchase Agreement
with Borrower containing those terms as are generally as set forth in drafts
thereof as have been provided to Bank, all of which documentation and
agreements, when finalized, are to be determined to be acceptable to Bank in its
good faith business judgment (referred to herein as the “Subordinated
Financing”).

 

Effective as of the date hereof, the parties hereto hereby agree as follows:

 

1.                                      Release of Certain Items of Collateral. 
The Borrower has requested that the Bank release its lien in certain items of
Collateral as are specifically set forth on Exhibit A attached hereto (the
“Identified Equipment Assets”).  Bank is agreeable to Borrower’s request and
therefore, and Bank hereby releases its lien and security interest in the
Identified Equipment Assets and Bank agrees to file appropriate UCC amendments
to effect such release of lien and security interest.

 

2.                                      Limited Waiver.  Borrower has failed to
satisfy the minimum cash covenant as set forth in Section 6.7(A) of the Loan
Agreement from October 1, 2004 through and including the date hereof and further
Borrower has failed to satisfy the revenue financial covenant set forth in
Section 6.7(B) for the period ending September 30, 2004 (the “Existing
Violations”). Borrower has requested that Bank waive the Events of Default
arising from the Existing Violations.  Bank is agreeable to the requests of the
Borrower, subject to the terms and conditions hereof, and therefore Bank hereby
waives the Events of Default arising from the Existing Violations.

 

It is understood by the parties hereto, however, that such waiver does not
constitute a waiver or suspension of any other provision or term of the Loan
Agreement or any related

 

--------------------------------------------------------------------------------


 

document, nor an agreement to waive or suspend compliance, in the future, with
any financial covenant or any other provision or term of the Loan Agreement or
any related document.

 

3.                                      Fee.  Borrower shall pay to Bank a
waiver fee in the amount of $10,000 concurrently herewith, which shall be in
addition to interest and to all other amounts payable under the Loan Agreement,
and which shall be non-refundable.

 

4.                                      Representations True.  Borrower
represents and warrants to Bank that all representations and warranties in the
Loan Agreement, as modified hereby, are true and correct.

 

5.                                      General Provisions.  This Amendment, the
Loan Agreement, any prior written amendments and modifications to the Loan
Agreement signed by Bank and the Borrower, and the other written documents and
agreements between Bank and the Borrower set forth in full all of the
representations and agreements of the parties with respect to the subject matter
hereof and supersede all prior discussions, representations, agreements and
understandings between the parties with respect to the subject hereof.  Except
as herein expressly modified, all of the terms and provisions of the Loan
Agreement, and all other documents and agreements between Bank and the Borrower
shall continue in full force and effect and the same are hereby ratified and
confirmed.  This Amendment may be executed in any number of counterparts, which
when taken together shall constitute one and the same agreement.

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first written above.

 

Borrower:

Silicon:

 

 

BROADVISION, INC.

SILICON VALLEY BANK

 

 

 

 

By

/s/ William E. Meyer

 

By

/s/ Amanda Peters

 

Title

Chief Financial Officer

 

Title

Vice President

 

 

2

--------------------------------------------------------------------------------


 


EXHIBIT A

 


1ST FLOOR FURNITURE


 


RECEPTION ROOM

•                  One Chair

•                  Reception desk

•                  Credenza unit

•                  Two arm chairs

•                  One end table

 


LOBBY AREA

•                  One couch

•                  Two chairs

•                  One table

 


FIVE CUBICLES EACH WITH

•                  One Light Mounted under large shelf

•                  One White Board

•                  One Large Book Shelf

•                  Four Small Shelves

•                  Four Angled Document Shelves

•                  One 3 Drawer file cabinet (partially included)

•                  One 2 Drawer file cabinet (partially included)

 


THREE STANDARD OFFICES, EACH WITH

•                  One Desk

•                  One White Board

•                  One Overhead Locking Bookcase

•                  One 3 Drawer File Cabinet (partially included)

•                  One 2 Drawer File Cabinet (partially included)

•                  Four Small Shelves

 

Thirteen Computer Training Stations, each with (Newbury Street Conf Rm.)

•                  One Chair

 


FIVE CUBICLES WITH ONLY PARTITION UNITS AND NO OTHER COMPONENTS

•

 


TWO CUBICLES EACH WITH

•                  One Light Mounted under large shelf

•                  Four Angled Document Shelves

•                  One 3 Drawer file cabinet (partially included)

•                  One 2 Drawer file cabinet (partially included)

 


SHIPPING ROOM WITH

•                  One Desk unit

•                  One steel rack unit

•                  Two wood tables

 


TWO STANDARD OFFICES EACH WITH

•                  One Desk

•                  One White Board

 

--------------------------------------------------------------------------------


 

•                  One Overhead Locking Bookcase

•                  One 3 Drawer File Cabinet (partially included)

•                  One 2 Drawer File Cabinet (partially included)

•                  Four Small Shelves

 

Thirteen Computer Training Stations, each with one chair (in Harvard Square
room)

 

One Large Conference Room (Garden Room) with

•                  One Large Conference Table

•                  9 chairs

•                  1 audio/visual cart

 

Seven Round Cafeteria Tables

•                  assortment of chairs

•                  One Microwave

•                  One water dispenser/filter

•                  One refrigerator

 


2ND FLOOR FURNITURE


 


THE FOLLOWING FURNITURE IS USED BY BLADELOGIC:


 


FORTY-FOUR CUBICLES EACH WITH

•                  One Light Mounted under large shelf

•                  One White Board

•                  One Large Book Shelf

•                  Four Small Shelves

•                  Four Angled Document Shelves

•                  One 3 Drawer file cabinet (partially included)

•                  One 2 Drawer file cabinet (partially included)

 


ONE EXECUTIVE OFFICES EACH WITH

•                  One Workstation Chair

•                  Two Guest Chairs

•                  One White Board

•                  One Overhead Locking Bookcase

•                  One 3 Drawer File Cabinet

•                  One 2 Drawer File Cabinet

•                  Four Small Shelves

•                  Small round table

 

One Large Conference Rooms, each with

•                  One Wood large Conference Table

•                  Two Whiteboards

 


SIX “MOTEL” CUBES, EACH WITH

•                  One Light Mounted under Small shelf

•                  Two 3 Drawer file cabinet (partially included)

 


11 STANDARD OFFICES

•                  One Workstation Chair

 

--------------------------------------------------------------------------------


 

•                  One White Board

•                  One Overhead Locking Bookcase

•                  One 3 Drawer File Cabinet (partially included)

•                  One 2 Drawer File Cabinet (partially included)

•                  Four Small Shelves

 

The following furniture is in unoccupied space on the 2nd Floor:

 

11 Standard office

•                  Six partially and/or unfurnished

•                  Five furnished with

•                  desk

•                  file cabinet

•                  shelf

•                  light fixture

 


EIGHT CUBES

•                  2 partially furnished

•                  Six furnished with

•                  Desk

•                  Shelf

•                  Light fixture

 

Two Hotel cubes

 


3RD FLOOR FURNITURE


 


THE FOLLOWING FURNITURE IS USED BY BROADVISION:


 


FORTY CUBICLES, EACH WITH

•                  One Desk

•                  One Light Mounted under large shelf

•                  One White Board

•                  One Large Book Shelf

•                  Four Small Shelves

•                  Four Angled Document Shelves

•                  One 3 Drawer file cabinet

•                  One 2 Drawer file cabinet

 


NINE STANDARD OFFICES, EACH WITH

•                  One Workstation Chair

•                  One Desk

•                  Two Guest Chairs

•                  One White Board

•                  One Overhead Locking Bookcase

•                  One 3 Drawer File Cabinet

•                  One 2 Drawer File Cabinet

•                  Four Small Shelves

 

--------------------------------------------------------------------------------


 

Two Small Conference Rooms, each with

•                  One Wood large Conference Table

•                  Two Whiteboards

 


THE FOLLOWING FURNITURE IS USED BY UNVEIL:


 


THIRTY TWO CUBICLES EACH WITH

•                  One Desk

•                  One Light Mounted under large shelf

•                  One White Board

•                  One Large Book Shelf

•                  Four Small Shelves

•                  Four Angled Document Shelves

•                  One 3 Drawer file cabinet

•                  One 2 Drawer file cabinet

 


LAB SPACE WITH

•                  Six Workstation Chairs

•                  One 3 Drawer File Cabinet

•                  One 2 Drawer File Cabinet

•                  One Trash Can

 


NINE STANDARD OFFICES, EACH WITH

•                  One Desk

•                  One Workstation Chair

•                  One White Board

•                  One Overhead Locking Bookcase

•                  One 2 Drawer File Cabinet

•                  Four Small Shelves

•                  One Phone

•                  One Trash Can

 


4TH FLOOR FURNITURE


 


THE FOLLOWING FURNITURE IS USED BY SCANSOFT:


 


EIGHTY FIVE CUBICLES, EACH WITH

•                  One Light Mounted under large shelf

•                  One White Board

•                  One Large Book Shelf

•                  Four Small Shelves

•                  Four Angled Document Shelves

•                  One 3 Drawer file cabinet

•                  One 2 Drawer file cabinet

 


ONE EXECUTIVE OFFICE WITH

•                  One Workstation Chair

•                  Two Guest Chairs

•                  One White Board

•                  One Overhead Locking Bookcase

•                  One 3 Drawer File Cabinet

•                  One 2 Drawer File Cabinet

•                  Four Small Shelves

•                  Small round table with four chairs

 


TWENTY STANDARD OFFICES, EACH WITH

•                  One Workstation Chair

•                  One Desk

•                  Two Guest Chairs

•                  One White Board

•                  One Overhead Locking Bookcase

•                  One 3 Drawer File Cabinet

•                  One 2 Drawer File Cabinet

•                  Four Small Shelves

 

--------------------------------------------------------------------------------


 

One Large Conference Room with

•                  One Wood large Conference Table

•                  Two Whiteboards

 


TWO SMALL CONFERENCE ROOM, EACH WITH

•                  One Wood large Conference Table

•                  Two Whiteboards

 


TWO LARGE “MOTEL” CUBES, EACH WITH

•                  One Desk

•                  One Light Mounted under Small shelf

•                  Two 3 Drawer file cabinet

 


NINE SMALL “MOTEL” CUBES, EACH WITH

•                  One Workstation Chair

•                  One Desk

 


5TH FLOOR FURNITURE


 

The following furniture is used by Scansoft:

 


TWENTY ONE CUBICLES WITH

•                  One Light Mounted under large shelf

•                  One White Board

•                  One Large Book Shelf

•                  Four Small Shelves

•                  Four Angled Document Shelves

•                  One 3 Drawer file cabinet

•                  One 2 Drawer file cabinet

 


THREE STANDARD OFFICES WITH

•                  One Workstation Chair

•                  One Desk

•                  Two Guest Chairs

•                  One White Board

•                  One Overhead Locking Bookcase

•                  One 3 Drawer File Cabinet

•                  One 2 Drawer File Cabinet

•                  Four Small Shelves

 

Two Small Conference Room

•                  One Wood large Conference Table

•                  Two Whiteboards

 

--------------------------------------------------------------------------------


 

Equipment List

 

Universal Power Supply Equipment.

•                  Manufacturer: Exide Electronics

•                  Type:Powerware

•                  Model: Plus 50

•                  Part Number: P050031610001

•                  Serial Number: EN153ZAA01 – BroadVision Owned and shared with
Unveil.

•                  Serial Number: EM335ZAA06 – BroadVision Owned but Scansoft
given exclusive use rights during its sublease.

 


COMPUTER RACKS

•                  45 racks in server room.

•                  BroadVision uses 25 racks.

•                  Scansoft uses 17 ( 9 in separate cage)

•                  Unveil uses 3 racks.

 


NETWORK AND TELCO ROOMS

•                  8 telco racks

•                  Nortel Phone Switch

 

Other Systems:

•                  C-cure Card Key Security System: Located in 3rd floor IDF
room.

•                  Supported by Siemens on a time and materials basis.

•                  Camera security system: First Line Digital Surveillance
System with an Integral Technologies Inc. digital recording system.

•                  One Expresso Machine (in 3rd Floor Common Area)

•                  One Refrigerator (in 3rd Floor Common Area)

•                  One Microwave (in 3rd Floor Common Area)

•                  Two Data Air air conditioning units dedicated for use for the
Server Room

 

The Universal Power Supply Equipment, Computer Racks and Network and Telco Room
Equipment and components of the Other Systems are located on the 3rd Floor of
the Building in the Operations Rooms or in the Common Areas of the 3rd floor. 
Other components of the Other Systems are located at different locations in or
on the Building.

 

--------------------------------------------------------------------------------

 